 In the Matter of SWIFT AND COMPANY,DOING BUSINESSAS JOHN P.SQUIRECOMPANY,EMPLOYERandSAULQUERIDO,PETITIONERandLOCAL 49A, UNITED PACKINGHOUSE WORKERS OF AMERICA, C. I. 0.,UNIONCase No.1-RD-29.-Decided November15, 1914DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 1Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees asdefined in Section 9 (a) of the Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was certified by the Board on October 7,1944, as the bargaining representative of employees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'At the hearing the Union sought to prove a refusal by the Employer to bargain withthe Union,after certification by the Board.The hearing officer refused to permit theUnion to elicit such testimonyThe Board has consistently refused to admit testimonypertaining to unfair labor practices in representation cases.The ruling of the hearingofficerwas in accordance with this policy and is affirmed.Matter of Grinnell Companyof the Pacific, 71 NL It. B. 1370.*Chairman Herzog and Members Reynolds and Gray.2The Employer and the Union have never, however,entered into any contractualrelationship80 N. L. R. B., No. 65.817319-49-vol 80-21307 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All plant department clerks of Swift and Company, doing businessas John P. Squire Company, Cambridge, Massachusetts, includingthe yard clerk and shipping office receiving clerk, but excluding theplant receiving clerk, guards, professional employees, and supervisorsas defined in the Act .3DIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Swift and Company, doingbusiness as John P. Squire Company, Cambridge, Massachusetts, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph 4, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding employees who have quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byLocal 49A, United Packinghouse Workers of America, C. I. O.8 The unit described conforms essentially to the unit finding of the Board in the directionof election which resulted in the Union's certification.SeeMatter of Swift and Companyd/b/a John P. Squire Company,57 N. L R. B. 1740.4Under our policy, the Union will be certified if it wins the election, provided that atthe time it is in compliance with Section 9 (f) and (h) of the Act.Absent suchcompliance,the Board will only certify the arithmetical results of the election.Matter of HarrisFoundry d Machine Company, 76 N.L. R. B. 118.